


Exhibit 10.9


Amendment No. 1
to the
Dover Corporation 2005 Equity and Cash Incentive Plan
(Amended and Restated as of January 1, 2009)




The Dover Corporation 2005 Equity and Cash Incentive Plan (Amended and Restated
as of January 1, 2009) ("Plan") is hereby amended as follows:


1.    Paragraph 14 of the Plan is amended by deleting such paragraph in its
entirety and replacing it with the following:     


14.    Effect of Stock Dividends, Merger, Recapitalization or Reorganization or
Similar Events. In the event of any change in the Common Stock through merger,
consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares or similar change
in the capital structure of the Corporation, if all or substantially all the
assets of the Corporation are transferred to any other corporation in a
reorganization, or in the event of payment of a dividend or distribution to the
stockholders of the Corporation in a form other than Common Stock (excepting
normal cash dividends) that has a material effect on the fair market value of
shares of Common Stock, appropriate adjustments shall be made by the Committee
in the number and class of shares subject to the Plan, the number of shares
subject to any outstanding awards, and in the exercise or base price per share
under any outstanding option or SSAR. The adjustments to be made pursuant to
this Paragraph 14 shall meet the requirements of Section 409A of the Code and
the regulations thereunder. The Board of Directors shall have the power, in the
event of any disposition of substantially all of the assets of the Corporation,
its dissolution, any merger or consolidation, or the merger or consolidation of
any other corporation into the Corporation, to amend all outstanding options and
SSARs to permit their exercise prior to the effectiveness of any such
transaction and to terminate such options or SSARs as of such effectiveness. If
the Board of Directors shall exercise such power, all options and SSARs
outstanding shall be deemed to have been amended to permit the exercise thereof
in whole or in part by the holder at any time or from time to time as determined
by the Board of Directors prior to the effectiveness of such transaction and
such options and SSARs shall be deemed to terminate upon such effectiveness.


2.    Except as specifically provided in the text of the amendment above, the
Plan shall remain in full force and effect in accordance with its terms prior to
the date of this amendment.






